   Case 1:18-cr-00071-JRH-BKE Document 68 Filed 08/13/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COXmT
                  FOR THE SOUTHERN DISTRICT OF GEORGIA
                                  AUGUSTA DIVISION




UNITED STATES OF AMERICA


       V.                                             OR 118-071


ALPHONZO LORENZO BURLEY




                                       ORDER




       On July 9, 2020, the Court denied Defendant Alphonzo Lorenzo

Hurley's motion to reduce sentence under the compassionate release

provision of 18 U.S.C. § 3582(c)(1)(A).                  At present, Hurley moves

the Court to reconsider this Order.


       Defendant complains, inter alia, that the Court should not

have   denied    his   motion     for    failure    to    exhaust   administrative


remedies.        Rather,    he    believes    the     Court    should     waive   the

requirement.      However, neither the statute nor case law creates

any special exception to the mandatory language that the Bureau of

Prisons essentially must be given at least thirty days to consider

any request for compassionate release.                   See Ross v. Blake,

U.S.        , 136 S. Ct. 1850, 1856 (2016) (finding that courts cannot

ignore the mandatory language of the Prison Litigation Reform Act's

exhaustion     statute     even   to    accommodate      special circumstances).

This   waiting    period    is    appropriate      because    the   BOP   is   better

positioned to assess an individual inmate's present circumstances.
   Case 1:18-cr-00071-JRH-BKE Document 68 Filed 08/13/20 Page 2 of 2



See United States v. Raia^ Case No. 20-1033 (3d Cir. Jan. 3, 2020),

    Opinion of Apr. 8, 2020, Doc. 25, at 8 (stating that "[g]iven

BOP's shared desire for a safe and healthy prison environment, .

        strict   compliance     with    §    3582(c)(1)(A)'s      exhaustion

requirement   takes   on   added   -   and   critical   -   importance"      in

connection    with   the   COVID-19    pandemic").      For     this   reason.

Defendant's   motion for    compassionate     release   was     appropriately

denied, and his motion for reconsideration (doc. 65) is likewise

DENIED.   The Court need not address Defendant's other arguments.

     ORDER ENTERED at Augusta, Georgia, this                  day of August,

2020.




                                         J. ^ANTOL-^LL/CHIEF JUDGE
                                         UNITeF^ATES DISTRICT COURT
                                         SOUTMCTN    DISTRICT   OF GEORGIA
